               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


KUO HSIUNG YANG,                 )
                                 )
                 Petitioner,     )
                                 )
     v.                          )              1:16CR140
                                 )              1:17CV959
UNITED STATES OF AMERICA,        )
                                 )
                 Respondent.     )

                                 ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

February 23, 2021, was served on the parties in this action.

(Docs. 51, 52.)     Petitioner objected to the Recommendation, and

the United States responded to Petitioner’s objections.               (Docs.

54, 56.)

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made and has made

a de novo determination.       The court finds that the objections,

which largely repeat the prior arguments set out in his § 2255

motion and which are said to be incorporated by reference, do not

alter the substance and conclusions of the Magistrate Judge’s

report.    The    court   therefore   adopts   the   Magistrate   Judge’s

Recommendation.

     IT IS THEREFORE ORDERED that Petitioner’s Motion to Vacate,

Set Aside, or Correct Sentence under 28 U.S.C. § 2255 (Doc. 35) is




      Case 1:16-cr-00140-TDS Document 57 Filed 03/31/21 Page 1 of 2
DENIED.   A   judgment   dismissing    this   action   will   be   entered

contemporaneously with this Order.

    Finding neither a substantial issue for appeal concerning the

denial of a constitutional right affecting the conviction nor a

debatable procedural ruling, a certificate of appealability is

DENIED.



                                    /s/   Thomas D. Schroeder
                                 United States District Judge

March 31, 2021




                                   2



      Case 1:16-cr-00140-TDS Document 57 Filed 03/31/21 Page 2 of 2
